Judgment, Supreme Court, Bronx County (Stanley Green, J.), entered November 18, 1996, awarding plaintiff Samuel Gonzalez damages structured pursuant to CPLR article 50-B, based upon inter alia, jury awards of $750,000 for past pain and suffering and $750,000 for future pain and suffering and awarding plaintiff Mirna Gonzalez, pursuant to a reduction by the trial court, $75,000 for past loss of services and $50,000 for future loss of services, unanimously affirmed, without costs.
Plaintiff Samuel Gonzalez’s herniated disk at L4-L5 was the subject of two unsuccessful laminectomies and a myelogram, and a recommendation for a third surgery, and caused plaintiff considerable pain and debilitation. The trial court properly refused to reduce the jury’s award for past pain and suffering since it did not deviate materially from what is reasonable compensation under the circumstances (see, Skow v Jones, Lang & Wooton Corp., 240 AD2d 194). Considering the substantial and permanent limitations on plaintiffs once active life, the pain he will continue to endure and the emotional trauma he will suffer, the award of $750,000 for future pain and suffering was properly left intact (see, Faniel v Marriott Corp., 204 AD2d 191). The award for past and future loss of services, as reduced by the trial court, is supported by the rec*338ord.
Concur — Ellerin, J. P., Nardelli, Wallach, Rubin and Tom, JJ.